DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 28 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10455544 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance.
Regarding Claim 1 and Claims 42-44, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests determining the bundling size based at least in part on the control information; determining at least one narrowband region, of a plurality of narrowband regions of a system bandwidth, in which the UE receives the bundled paging message, wherein the determination of the at least one narrowband region is based at least in part on the control information; and receiving the bundled paging message, based at least in part on the determined bundling size, in the determined at least one narrowband region.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Regarding Claim 23 and Claims 45-47, while the prior art of record discloses, teaches, or suggests certain limitations of said claim, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggests determining at least one narrowband region, of a plurality of narrowband regions of a system bandwidth, in which the BS transmits the bundled paging message to the UE, wherein the at least one narrowband region is determined by the UE based at least in part on the control information; and transmitting the bundled paging message to the UE, based at least in part on the bundling size, in the at least one narrowband region.  Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC NOWLIN/Examiner, Art Unit 2474